Citation Nr: 1216028	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include as due to herbicide (Agent Orange) exposure.   

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss from May 19, 2009 to October 12, 2010. 

3.  Entitlement to an initial disability rating greater than 20 percent for bilateral hearing loss as of October 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Board remanded this case in September 2010 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  In the same September 2010 decision, the Board denied the Veteran a higher initial disability rating greater than 0 percent for bilateral hearing loss prior to May 19, 2009.  This issue is no longer before the Board.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam Era and is presumed to have been exposed to Agent Orange or other herbicides.

2.  The Veteran's stomach disorders, to include his history of ulcers, did not originate in service or within one year of service, and are not otherwise causally related to his military service, including alleged exposure to Agent Orange or other chemical agents.  

3.  The Veteran and his family's lay assertions regarding continuity of symptomatology for a stomach disorder are not probative or credible in light of other evidence and factors of record.  

4.  At various times, the Veteran exhibits an exceptional pattern of hearing loss in both the right and left ear.

5.  From May 19, 2009 to October 12, 2010, at worst, with consideration of the exceptional pattern of hearing loss in the left ear, the Veteran has Level III hearing loss in the right ear and Level VI hearing loss in the left ear. 

6.  Since October 12, 2010, at worst, with consideration of the exceptional pattern of hearing loss in both ears, the Veteran has Level V hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  A digestive disorder, to include an ulcer, was not incurred in or aggravated by service and may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

2.  From May 19, 2009 to October 12, 2010, the criteria are not met for an initial disability rating greater than 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  Since October 12, 2010, the criteria are not met for an initial disability rating greater than 20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2004, April 2005, March 2006, April 2006, and June 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the March 2006 and April 2006 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  

Moreover, the June 2009 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The June 2009 letter advised the Veteran of both the generic evidentiary and legal criteria necessary to substantiate a higher rating for his bilateral hearing loss disability.  Further, the November 2005 Notice of Disagreement (NOD) demonstrates the Veteran has actual knowledge of the rating criteria for bilateral hearing loss.  That is, the Veteran submitted copies of VA's rating criteria for hearing loss at that time.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  

Part of this appeal arises from disagreement with the initial evaluation following the grant of service connection for a bilateral hearing loss disability.  The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir.  2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in prior to the August 2005 and October 2006 rating decisions on appeal.  Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v.  Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private medical evidence as identified and authorized by the Veteran.  The RO also provided the Veteran with several VA medical examinations to rate the current severity of his bilateral hearing loss disability. 

The last VA examination rating the severity of the Veteran's bilateral hearing loss disability was in October 2010.  However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  Here, the October 2010 VA examination is current and there is no indication of further worsening of bilateral hearing loss since that time.  Also, the VA audiology examinations of record either directly addressed or, in the alternative, referenced previous examinations on the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In any event, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed by the Veteran.  See e.g., November 2005 NOD; June 2010 hearing testimony at pages 24-33.     

For his part, the Veteran has submitted personal statements, lay statements from family members, internet articles on Agent Orange, private medical evidence, representative argument, and hearing testimony. The Veteran indicated on several occasions that alleged additional private treatment records from the 1960s and 1970s were destroyed or were otherwise unavailable due to age or the death of the physician who treated him.  See e.g., hearing testimony.  It is common practice for hospitals and physicians to retain medical records for as long as required by law and then to destroy them.  There is no further basis to secure these alleged records, as the Veteran stated they are not available.  

The Veteran was also provided an October 2010 VA stomach examination with a medical opinion addressing the etiology of his current digestive disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.

The Board is also satisfied as to substantial compliance with its September 2010 remand directives.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  See also D'Aries v.  Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the RO secured October 2010 VA examinations for the disabilities on appeal.  In short, the RO has substantially complied with the Board's instructions.  Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as peptic ulcers (gastric or duodenal), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With respect to presumptive service connection for peptic ulcers, the provisions of 38 C.F.R. § 3.309(a) specifies that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer. Whenever possible, laboratory findings should be used in corroboration of the clinical data. 

With regard to presumptive service connection, the law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection

The Veteran alleges that he has a current stomach disorder, including an ulcer or its residuals, which is related to exposure to Agent Orange or other herbicide agent during his service in Vietnam from September 1966 to December 1966.  He and his spouse state he did not seek treatment for his digestive symptoms during service, as he was in the Marine Corps and felt he should not complain.  He indicates he took antacids to treat his discomfort.  However, he contends that he was hospitalized in a private facility for a bleeding ulcer in 1969, within one year of discharge from service.  He asserts continuity of symptomatology for his stomach symptoms in the 1970s, 1980s, 1990s, and to the present.  He states that private medical records that would reveal treatment for a "bleeding ulcer" in the late 1960s and 1970s are not available and presumed destroyed due to age.  See October 2004 claim; June 2005 Veteran's statement; November 2006 NOD; April 2007 and May 2007 family lay statements; June 2010 hearing testimony at pages 4-22. 

Upon review of the evidence of record, the Board denies the appeal for service connection for a digestive disorder.  

Initially, the Veteran's SPRs including his DD Form 214, confirm he served in Vietnam during the Vietnam Era from September 1966 to December 1966, so it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

The first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, private and VA treatment records and examinations dated in the 1990s and 2000s reveal various diagnoses for digestive disorders including a duodenal ulcer, hiatal hernia, gastroesophageal reflux disease (GERD), esophagitis, erosive gastritis, H. Pylori gastritis, duodenitis, and heartburn, among others.  In particular, an April 2004 private esophagogastroduodenoscopy (EGD) was probative in rendering his current diagnoses.  In summary, there is sufficient evidence of current digestive disorders.  Consequently, the determinative issue is whether any of these disorders are  somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With regard to presumptive service connection based on herbicide exposure, none of the Veteran's current stomach disorders are on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application here.  In fact, VA has also specifically determined that gastrointestinal and digestive disorders (including ulcers) are not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal / digestive disorders outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection based on herbicide exposure for any of his current digestive disorders.      

The Board now turns to service connection on a direct basis.  If the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

An STR dated in August 1967 documents stomach cramps and diarrhea of two days duration.  The Veteran was prescribed Kaopectate.  All other STRS are negative for any complaint, treatment, or diagnosis of a stomach disorder, to include an ulcer.  Notably, the February 1968 separation examination was unremarkable for any stomach disorder.  Overall, STRs as a whole, provide evidence against a finding for a chronic stomach disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post service, the evidence as a whole does not establish continuity of symptomatology of a stomach disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous symptoms of an ulcer during service and within a year after discharge from service, with intermittent symptomatology over the years.  He states that he received medical treatment at a private facility for a "bleeding ulcer" in 1969 within one year after discharge from service, but that these earlier medical records are unavailable.  See October 2004 claim; June 2005 Veteran's statement; November 2006 NOD; April 2007 and May 2007 family lay statements.  In any event, both the Veteran and his family members are indeed competent to report stomach symptoms and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In contrast to the Veteran and his family's lay assertions, the first medical evidence noting symptoms for a stomach disorder in the claims folder is from a private gastroenterology consult dated in March 1990.  This record noted a history of a bleeding ulcer back to 1989.  Significantly, there was no mention of symptoms back to 1969.  This first clinical evidence of a stomach disorder, to include an ulcer is approximately 20 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of an ulcer for approximately 20 years after service as one factor in determining the credibility of lay evidence.  Id. at 1337. 

Notably, the claims folder contains extensive VA and private treatment records from the 1990s and 2000s, prior to the Veteran filing his claim for VA compensation for an ulcer.  None of these clinical medical records discuss a reported history of ulcers dating back to the Veteran's service or within one year of service in 1969.  The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law.  Rucker, 10 Vet. App. at 73.  If the Veteran was having continuous stomach problems since 1969 as he asserts, it is unclear why he would fail to mention continuity of symptoms since service for his ulcer disorder when reciting his clinical history to post-service private and VA medical personnel in the 1990s and early 2000s.    

But most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this respect, although the Veteran filed an earlier claim for service connection for hearing loss in May 1968 and an earlier claim for pension in October 1982, he did not file a claim for service connection for an ulcer disorder at any of those times, notwithstanding his assertion of continuity of symptoms for an ulcer disorder since 1969.  He filed his claim for service connection for an ulcer disorder in October 2004, many years later.  It is puzzling that the Veteran was clearly aware he could file for a claim for service connection for an ulcer disorder in 1968 and 1982, yet he failed to do so despite his awareness of VA compensation benefits.  As to his pension claim in October 1982, the Veteran did not mention any stomach discomfort at that time, despite his allegation of continuity of symptoms.  His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions are less credible and persuasive in light of these factors. 

There is also insufficient evidence of a peptic ulcer within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Most critically, the preponderance of evidence does not demonstrate a gastric or duodenal ulcer within one year of separation from service, despite the lay allegations by the Veteran and several of his family members of a diagnosis and treatment in 1969.  See 38 C.F.R. § 3.309(a).  The Board is cognizant that it not required that an ulcer be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  See 38 C.F.R. § 3.307(c).  But in the present case, there is clearly an unreasonable time lapse after 1969 for a definite diagnosis of an ulcer (20 years later in 1989).  Of significance is that the latter private and VA treatment records from the 1990s and early 2000s do not mention a history of an ulcer disorder going back to 1969.  Moreover, the Veteran initially stated that his ulcer hospitalization occurred in October 1969, which is more than one year after discharge from service.  See October 2004 claim.  He subsequently changed his position, arguing that he was treated with one year of service.  Thus, he was not consistent.    

Therefore, overall, the probative in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

There is also clear, probative medical evidence that is flatly against a nexus finding between his current ulcer residuals and his military service, to include his presumed herbicide exposure.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the October 2010 VA examiner assessed it is "less likely as not" the Veteran's history of a bleeding / gastric ulcer is related to service to include herbicide exposure.  The examiner indicated there is no credible medical evidence that herbicide exposure is a risk factor in the development of ulcers.  In making this determination, the examiner mentioned that he reviewed medical treatise evidence and an Agent Orange newsletter.  The examiner added that the Veteran's STRs did not demonstrate "chronic" abdominal / stomach complaints.  Although the VA examiner noted the Veteran's reported date of onset of 1969 for his stomach problems, the examiner believed the claims folder did not substantiate this date of onset.  In this vein, the Board has also determined, as discussed above, that the Veteran's lays assertions regarding continuity of symptoms are not particularly probative or credible.  In short, this opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight.  There is no contrary medical opinion of record. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of a stomach disorder and any related problems during and after service.  See 38 C.F.R. § 3.159(a)(2).  As noted, however, even presuming exposure to herbicides, the tracing of a disorder to one more events years earlier, without probative or credible evidence of continuity, requires a competent medical opinion.  In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of an ulcer or other stomach disorder, which requires medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The Veteran is also not competent to render a medical etiological opinion that his stomach ulcer is the result of herbicide exposure, without evidence showing that he has medical training or expertise.  The present case also does not meet any of the three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a digestive disorder on either a direct or presumptive basis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2011).  From May 19, 2009 to October 12, 2010, the Veteran's bilateral hearing loss disability is rated as 10 percent disabling.  As of October 12, 2010, the Veteran's bilateral hearing loss disability is rated as 20 percent disabling.  The Veteran seeks a higher rating for both time periods.  

Since the Veteran appealed the initial rating assigned in the August 2005 rating decision on appeal, the Board must determine the appropriate evaluation to the present, with the possibility of further "staged ratings" based upon the facts found during the periods in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id. at 126.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Prior to October 12, 2010 - Hearing Loss at 10 Percent

The Veteran complains that his bilateral hearing loss is getting worse.  He describes increased difficulty in understanding and hearing people speak, even with hearing aids.  He especially has difficulty hearing in crowds and with background noise.  The hearing aids also malfunction.  He also has to turn up the volume on his television in order to hear the programs.  At work, he has to ask co-workers to repeat instructions.  He says he will be "deeply disadvantaged in the workplace."  He mentions as well having difficulty hearing high-pitched sounds.  He indicates due to hearing loss it is more dangerous driving a car.  It makes it difficult for him to communicate effectively, and impairs his social interactions.  See October 2004 and May 2009 VA audiology examinations; November 2005 NOD; June 2010 hearing testimony at pages 24-33.  However, it is important for the Veteran to understand the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the examination results cited below.  See Lendenmann, supra.  

In the September 2010 Board decision, the Board denied the Veteran a higher initial disability rating greater than 0 percent for bilateral hearing loss from September 17, 2004 to May 19, 2009.  This issue is no longer before the Board.  

The Veteran was afforded a VA audiology examination in May 2009.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

50
75
65
70
LEFT

55
70
75
80

Average pure tone decibel loss was 65 in the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Average pure tone decibel loss was 70 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  
    
At the May 2009 VA audiology examination, for the left ear, the puretone threshold at each of the four specified frequencies for the right ear is 55 decibels or more. Nonetheless, in its analysis, the RO failed to consider Table VIa for exceptional patterns of hearing impairment.  Thus, the Board must consider Table VIa for exceptional patterns of hearing impairment for the left ear.  See 38 C.F.R. § 4.86(a).  It follows that for the left ear, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

As to Table VI, applying the results from the May 2009 VA audiology examination to Table VI yields a Roman numeral value of III for both the right and left ear.  Since the right ear does not exhibit an exceptional pattern of hearing impairment, Table VIa is not considered for the right ear.   

As to Table VIa for an exceptional pattern of hearing impairment, applying the results from the May 2009 VA audiology examination to Table VIa yields a Roman numeral value of VI for the left ear.  See 38 C.F.R. § 4.86(a).  Consequently, for the left ear, Table VIa results in the greater value of VI than Table VI's lesser value of III.  

Applying a numeral value of III for the right ear and of VI for the left ear to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 10 percent disabling from May 19, 2009 to October 12, 2010.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher initial rating. 

Consequently, from May 19, 2009 to October 12, 2010, the preponderance of the evidence is against an initial disability rating higher than 10 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant a higher rating when considering hearing loss in both ears.  

Analysis - As of October 12, 2010 - Hearing Loss at 20 Percent

The RO recently staged the Veteran's initial bilateral hearing loss disability by assigning a 20 percent rating, effective from October 12, 2010.  See November 2011 rating decision.  This was based on the findings of the October 2010 VA audiology examiner.

Specifically, at the October 2010 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

60
70
60
65
LEFT

65
70
80
80

Average pure tone decibel loss was 64 in the right ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear.  Average pure tone decibel loss was 74 in the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the left ear.  

At the October 2010 VA audiology examination, the puretone threshold at each of the four specified frequencies for both the right and left ear is 55 decibels or more.  Thus, the Board will consider Table VIa for exceptional patterns of hearing impairment.  It follows that the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, evaluating each ear separately.  See 38 C.F.R. § 4.86(a).  

As to Table VI, applying the results from the October 2010 VA audiology examination to Table VI yields a Roman numeral value of III for the right ear and V for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss would be evaluated as 10 percent disabling without considering the exceptional pattern of hearing impairment.  38 C.F.R. § 4.7.   

As to Table VIa for an exceptional pattern of hearing impairment, applying the results from the October 2010 VA audiology examination to Table VIa yields a Roman numeral value of V for the right ear and VI for the left ear.  See 38 C.F.R. § 4.86(a).  Consequently, for both the right and left ear, Table VIa for an exceptional pattern of hearing impairment results in the greater value. Applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 20 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with an initial rating higher than 20 percent since October 12, 2010. 

Consequently, since October 12, 2010, the preponderance of the evidence is against an initial disability rating higher than 20 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant a higher rating when considering hearing loss in both ears.  

Throughout the entire appeal, the Board has considered the Veteran and his spouse's credible lay assertions regarding his diminished hearing and its impact on his daily life and occupation.  However, once again, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, supra.  

Fenderson Consideration

The 10 and 20 percent ratings assigned for the Veteran's bilateral hearing loss are effective within the time periods previously established by the RO.  Since there have been no occasions when his disability ratings have been higher than 10 and 20 percent, there is no basis to further "stage" his ratings for his hearing loss disability on appeal.  Fenderson, 12 Vet. App. at 125-26.


Extra-Schedular Consideration

As discussed above, the Veteran describes increased difficulty in understanding and hearing people speak, even with hearing aids.  He especially has difficulty hearing in crowds and with background noise.  The hearing aids also malfunction.  He also has to turn up the volume on his television in order to hear the programs.  At work, he has to ask co-workers to repeat instructions.  He says he will be "deeply disadvantaged in the workplace."  He mentions as well having difficulty hearing high-pitched sounds.  He indicates due to hearing loss it is more dangerous driving a car.  It makes it difficult for him to communicate effectively, and impairs his social interactions.  See October 2004 and May 2009 VA audiology examinations; November 2005 NOD; June 2010 hearing testimony at pages 24-33. Therefore, initially, the Board acknowledges that some of the manifestations of his hearing loss disability are not listed in the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In other words, the schedular evaluation does not contemplate certain aspects of the claimant's hearing loss symptomatology.  

However, the Board finds that his disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the Veteran is currently 65 years of age.  He has worked as a machinist for at least 20 years.  He reports that he has difficulty hearing on the job, such that he must ask co-workers to repeat instructions.  But there is no specific indication he missed any time from work due to his hearing loss. Rather, he mentions his nonservice-connected stomach disorder as causing him to miss time from work on occasion.  See June 2010 hearing testimony at page 27.  The Board concludes the Veteran's circumstances do not rise to the level of "marked interference with employment" due to his hearing loss to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  The majority of his post-service evaluation and treatment for his bilateral hearing loss has been on an outpatient basis.  

Therefore, an extra-schedular referral is not warranted for bilateral hearing loss.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for a digestive disorder, to include as due to herbicide (Agent Orange) exposure is denied.  

From May 19, 2009 to October 12, 2010, an initial disability rating greater than 10 percent for bilateral hearing loss is denied.  

As of October 12, 2010, an initial disability rating greater than 20 percent for bilateral hearing loss is denied.  




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


